Exhibit 10.2
[Non-ESTIP Awards]
PetSmart, Inc.
2009 Performance Share Unit Program
Approved: February 16, 2009
Capitalized terms used herein but not defined shall have the meanings set forth
in the PetSmart, Inc. 2006 Equity Incentive Plan or Performance Share Unit Grant
Notice and Performance Share Unit Agreement, as applicable.
The number of Performance Share Units awarded to Participant under the 2009
Performance Share Unit Program (the “Program”) will be determined by the
Company’s Compensation Committee or its designee (the “Committee”), subject to
the conditions set forth below (the “Performance Conditions”).
The Performance Conditions for a target award of the Performance Share Units
shall be satisfied upon the earlier of the Participant’s continuous employment
through:

(i)   the date of a “Change of Control Transaction,” or

(ii)   attainment of “End-of-Year Net Cash” as determined by the Committee (the
“Performance Criteria”) as calculated from the Company’s audited financial
statements for the 2009 fiscal year performance period (the “Performance
Period”) applicable to the PSU Grant. For purposes of the PSU Grant,
“End-of-Year Net Cash” is defined as cash, restricted cash and cash equivalents,
less outstanding debt on the Company’s revolving credit agreement, as adjusted
for: (A) changes to the Company’s current dividend policy, (B) any common stock
share repurchases, (C) changes in capital expenditures due to Board approved
increases to the Company’s fiscal year 2009 budget or decreases from fewer new
store openings, and (D) changes to the Company’s accounts payable policies
relative to payment terms.

The number of Performance Share Units awarded due to attainment of the
Performance Criteria will be determined in accordance with the following
percentages of actual performance, with linear interpolation for achievement
falling between the specified performance levels, rounded up to the next whole
number of Performance Share Units. For example, if End-of-Year Net Cash results
are 75% of the established Performance Criteria, 75% of the Target Number of
Performance Share Units will be awarded.

              Percentage of Target Number of Percentage of Performance Criteria
  Performance Share Units to be Achieved   Awarded
0%-50%
    50 %
100%
    100 %
150%
    150 %

If actual performance is 50% or less of the Performance Criteria, 50% of the
Performance Share Units will be awarded.
Between 50% and 150% of Target Number of Performance Share Units will be awarded
if actual performance is at least 50% but not greater than 150% of the
Performance Criteria, with linear interpolation for achievement falling between
the specified performance levels, rounded up to the next whole number of
Performance Share Units.
If actual performance is greater than 150% of the Performance Criteria, 150% of
Target Number of Performance Share Units will be awarded.
Miscellaneous Provisions
Participation in the Program shall not alter in any way the at will nature of
the Company’s employment of a Participant, and such employment may be terminated
at any time for any reason, with or without cause and with or without prior
notice.

 